The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 02/08/2021 amendment(s) /response(s) in the Application 16/429,159 by Vasseur et al. for “ENSURING BACKUP PATH PERFORMANCE FOR PREDICTIVE ROUTING IN SD-WANs”, filed on 06/03/2019. The amendment/response has been entered.

Response to Amendment
Per the 02/08/2021 Amendment:  
Claims 1, 8 and 15 are amended. 
Claims 1-20 are pending.

In view of the 02/08/2021 claim amendments, i.e., “proactively rerouting, by the device, the traffic onto the second tunnel to avoid the first tunnel, based on the prediction…” (as recited in claim 1, and similarly recited in claims 8 and 15) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 02/08/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “proactively rerouting, by the device, the traffic onto the second tunnel to avoid the first tunnel, based on the prediction…” (as recited in claim 1, and similarly recited in claims 8 and 15) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect the independent claims, Vasseur et al. (US20150333953A1) teaches A method comprising: predicting, by a device, a failure of a first tunnel in a software-defined wide area network (SD-WAN); (VASSEUR, Fig. 9, paragraphs 72, 80, teach predicting a failure of a path (i.e. tunnel) in a network. Note, VASSUER does not specifically describe the network as a SD-WAN.)
making, by the device, a prediction as to whether a second tunnel in the SD-WAN will satisfy a service level agreement (SLA) associated with traffic on the first tunnel; (VASSEUR, Fig. 9, steps 910. 915. 920. paragraphs 80-82, teach identifying paths, determining predicted performance along a path based on performance satisfying SLA.)
proactively rerouting, by the device, the traffic from the first tunnel onto the second tunnel, based on the prediction as to whether that the second tunnel will satisfy the SLA of the traffic; (VASSEUR, Fig. 9, steps 925, 930, paragraph 83, teach rerouting the traffic using back up that if predicted performance does not satisfy the SLA.)
and monitoring, by the device, one or more quality of service (QoS) metrics for the rerouted traffic, to ensure that the second tunnel satisfies the SLA of the traffic. (VASSEUR, Fig. 9, paragraph 89, teach repeating the steps of procedure 900 by continuing to steps 915 and 920, wherein the predicted performance as compared to the SLA is monitored.) 
Mehta et al. (US20190052558A1) teaches an SD-WAN at Fig. 4, paragraphs 45-46, teach SD-WAN Controller 410 for performing the functions as described by Fig. 12, paragraph 59, wherein network performance metrics (i.e. QoS metrics) are received from calculations using SLA protocol data units in an SD-WAN. 

Vasseur et al. (US20150195192A1) is directed to predicting that a network element failure is relatively likely to occur, and in response, traffic in the network is rerouted in order to avoid the network element failure before it is likely to occur (Abstract). Particularly, see Fig. 7, step 720, paragraph 72, teaching that in response to predicting that a network element failure is relatively likely to occur, traffic in the network is rerouted in order to avoid the network element failure before it is likely to occur.

YADAV (US9838317B1) is directed to determining a traffic impact prediction, prior to occurrence of a topology-changing device fault, that one or more operating characteristics of the network device are indicative of a possible fault, and wherein the network device is one of a plurality of network devices in a network. Furthermore, a 

SKALECKI et al. (US20170317744A1) is directed to, responsive to a fault affecting a primary path, switching to a backup path and raising a priority of the backup path to a designated priority (Abstract). For example, Fig. 4, step 116, teach switching to a backup path and raising the priority of a backup path to a priority of a primary path.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “proactively rerouting, by the device, the traffic onto the second tunnel to avoid the first tunnel, based on the prediction…”, as recited in claim 1, and similarly recited in claims 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412